EXHIBIT 99.11 RESTATED MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This management discussion and analysis (“MD&A”) is as of November 7, 2011.We have prepared this MD&A with reference to National Instrument 51-102 “Continuous Disclosure Obligations” of the Canadian Securities Administrators. Under the U.S./Canada Multijurisdictional Disclosure System, we are permitted to prepare this MD&A in accordance with the disclosure requirements of Canada, which are different from those of the United States. The following discussion and analysis should be read in conjunction with the restated unaudited interim consolidated financial statements of Response Biomedical Corporation (“Response Biomedical” or the “Company”) as at and for the three and six month periods ended June 30, 2011 and 2010 and the restated audited consolidated financial statements as at and for each of years in the three year periodended December 31, 2010, including the related notes therein.The unaudited consolidated financial statements are prepared in accordance with generally accepted accounting principles used in the United States of America (“U.S. GAAP”). This discussion includes forward-looking statements made by management that involve uncertainties and risks, including those discussed herein and as described in the “Risk Factors” section of the Annual Information Form.When used in this document, the words “may”, “would”, “could”, “will”, “intend”, “plan”, “propose”, “anticipate”, “believe”, “forecast”, “estimate”, and “expect” and similar expressions as they relate to the Company or its management, are intended to identify forward-looking statements.Such forward-looking statements should be given careful consideration and undue reliance should not be placed on these statements.The Company bases its forward-looking statements on information currently available to it, and assumes no obligation to update them, except as required by law.The actual results may differ materially from those contained in any forward-looking statements. Subsequent to the August 10, 2011 issuance of the unaudited interim consolidated financial statements for the three and six month periodended June 30, 2011 and 2010, the following errorswere identified that affected the Company’s reported results for the three and six month period ended June 30, 2011. The Audit Committee determined that revenue should not have been recognized on one transaction during the period.Specifically, a single transaction with a reseller was identified for $72,356 of RAMP® 200 cardiovascular products which should not have been shipped as their shipment violated the FDA’s instructions in a letter received in May, 2011.Consequently, adjustments to reduce revenue by $72,356 and to reduce cost of sales by $58,452 were recorded.In addition, an adjustment to increase cost of sales by $58,452 was recorded as the inventory was deemed no longer saleable.Related to this transaction, an additional amount of $24,836 was made to write down related inventory on hand also determined not saleable.Finally, an allowance of $33,927 was recorded against a receivable for a shipment prior to the one noted above that the Company has determined is not collectible. In addition, the Company also determined that certain costs were improperly capitalized to inventory during the three and six month period ending June 30, 2011 requiring an adjustment of $46,562 decreasing cost of sales in the three month period ending June 30, 2011 and an adjustment of $122,247 increasing the cost of sales for the six month period ending June 30, 2011. Finally, the Company determined that an adjustment was required to stock based compensation for the three and six month period ending June 30, 2011 to adjust management’s estimate of forfeiture rates.As a result, a decrease of $4,333 to stock based compensation for the three month period ending June 30, 2011 and an increase of $65,534 to stock based compensation for the six month period ending June 30, 2011 is required. 1 RESTATED MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS In addition, management deemed it appropriate to allocate an adjustment made to cost of sales in the fourth quarter of 2010 to the respective quarters.As a result, an adjustment to increase cost of sales of $95,497 and $164,279 for the three and six month period ending June 30, 2010 was required. The detailed description of the restatement and the impact on the unaudited interim consolidated financial statements for the three and six month period ended June 30, 2011 are described in note 4 to the restated unaudited interim consolidated financial statements.The detailed description of the restatement and the impact on the audited annual consolidated financial statements for the year ended December 31, 2010 are described note 4 to the restated audited annual consolidated financial statements. In connection with the restatement of the unaudited interim consolidated financial statement for the three and six month periods ended June 30, 2011, management has assessed the effectiveness of controls and procedures and has included revised disclosure in this MD&A. OVERVIEW Response Biomedical develops, manufactures and sells diagnostic tests for use with its proprietary RAMP® System, a fluorescent immunoassay-based on-site diagnostic testing platform.The RAMP® technology utilizes a unique method to account for sources of error inherent in conventional lateral flow immunoassay technologies, thereby providing the ability to quickly and accurately detect and quantify an analyte present in a liquid sample.Consequently, an end user on-site or in a point-of-care setting can rapidly obtain important diagnostic information.Response Biomedical currently has thirteen tests available for clinical and environmental testing applications and the Company has plans to commercialize additional tests in the future. The Company has strategically added sales and marketing partners and distributors worldwide and continues to invest in identifying and pursuing further suitable opportunities to expand its network.In China, the Company’s cardiovascular products are distributed by O&D Biotech Co., Ltd China (“O&D”) and Guangzhou Wondfo Biotech Co., Ltd. (“Wondfo”).The Company has sales and marketing partnerships with 3M Company (“3M”) for its infectious disease products in the U.S. and Shionogi & Co., Ltd. (“Shionogi”) to market its B-type natriuretic peptide (“BNP”) test in Japan. In 2010, the Company focused on restructuring the operations, capitalizing on efficiencies and cutting costs while attempting to maintain a steady flow of cardiac product revenue.The benefits of the cost cutting measures undertaken in the prior year are being realized in the first half of 2011 while increasing its revenue in the same period.Revenues may vary in the future due to fluctuations in the sales mix and timing of orders based on distributor demand. The Company’s revenues by product and service market segment were as follows: Total revenue for the three month period ended June 30, 2011 increased 20% to $2,698,747 compared to $2,255,513 in 2010.Total revenue for the six month period ended June 30, 2011 increased 36% to $5,169,307 compared to $3,804,992 in 2010 2 RESTATED MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Clinicalproducts revenue for the three month period ended June 30, 2011 increased 9% to $2,158,230 compared to $1,985,675 in 2010.Clinical products revenue for the six month period ended June 30, 2011 increased 22% to $3,914,401 compared to $3,200,084 in 2010. Non-clinical products revenue (Biodefense and Vector products), for the three month period ended June 30, 2011 increased 321% to $533,393 compared to $126,749 in 2010.Non-clinical products revenue for the six month period ended June 30, 2011 increased 154% to $799,678 compared to $314,874 in 2010. Contract service fees and revenue from collaborative research arrangements for the three month period ended June 30, 2011 decreased 95% to $7,124 compared to $143,089 for 2010.Contract service fees and revenue from collaborative research arrangements for the six month period ended June 30, 2011 increased 57% to $455,228 compared to $290,034 for 2010. As at June 30, 2011, the Company had $2,521,589 in cash and cash equivalents, a decrease of $1,808,528 compared to $4,330,117 as at December 31, 2010.As at June 30, 2011, the Company had a working capital balance of $4,504,646 a decrease of $1,697,402 compared to $6,020,048 as at December 31, 2010. 2011 Key Events: q On January 4, 2011, the Company announced that it entered into an exclusive distribution agreement with Cremascoli & Iris, s.r.l. of Milan, Italy to distribute the full line of RAMP®® cardiac products in Italy. q On March 11, 2011, the Company announced the departure of Livleen Kaler, Vice President, Finance and Administration and Chief Financial Officer. q On April 28, 2011, the Company announced that it has received product registration from China’s State Food & Drug Administration (SFDA) to sell the RAMP® 200 Reader in the Chinese market. One of the Company’s distributors in China, O&D Biotech China Co. Ltd., assisted in the registration application. q On May 4, 2011, the Company announced that it has entered into an exclusive distribution agreement with Fisher Scientific Company of Ottawa, Ontario, Canada to distribute the full line of RAMP® cardiac products in Canada. q On May 27, 2011, the FDA informed the Company that the NTproBNP assay does not have 510 (k) clearance on the RAMP® 200 reader.Subsequently, the Company received notification from its U.S. distributor that they have issued a stop shipment on all RAMP® 200 branded products until 510(k) clearance has been received by the FDA.In support of our distributor and at the distributor's request, the Company is supplying the 510(k) cleared RAMP® reader and associated products to their customers as an interim solution.The net effect on sales and profits was immaterial in the three months ended June 30, 2011. q On June 13, 2011, the Company announced that it has received notification from the U.S. Food and Drug Administration (FDA) that its NTproBNP Assay did not meet the criteria to obtain a waiver under the Clinical Laboratory Improvement Amendments of 1988 (CLIA).The fact that the Company did not obtain the waiver for its NTproBNP Assay does not affect its current global distribution channels.The Company did not forecast any sales with the assumption that its NTproBNP Assay would be CLIA waived. 3 RESTATED MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS q On September 2, 2011, the Company announced that they have received notification from Roche Diagnostics that they have terminated, effective September 30, 2011, the sales and distribution agreement between Roche and the Company dated June 25, 2008.Roche Diagnostics terminated the agreement because the Company has not obtained the necessary approvals from the U.S. Food and Drug Administration (FDA) to permit Roche Diagnostics to market the Company’s cardiovascular POC tests in the United States using the RAMP® 200 Reader. CRITICAL ACCOUNTING POLICIES AND ESTIMATES Our unaudited interim consolidated financial statements are prepared in accordance with U.S. GAAP. These accounting principles require us to make certain estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements as well as the reported amounts of revenues and expenses during the reporting periods. We believe that the estimates and assumptions upon which we rely are reasonable based upon information available at the time that these estimates and assumptions were made. Actual results may differ from these estimates under different assumptions or conditions. Significant areas requiring management estimates include stock‐based compensation expense, the estimated life of property, plant and equipment, recoverability of long‐lived assets and provisions for inventory obsolescence. The Company’s significant accounting policies are disclosed in Note 2 to the audited consolidated financial statements as at and for the years ended December 31, 2010 and 2009.The Company believes that the significant accounting policies disclosed in its restated audited consolidated financial statements are critical in fully understanding and evaluating its reported interim and annual financial results.Additional information relating to the Company, including its fiscal 2010 restated audited consolidated financial statements, is available by accessing the SEDAR website at www.sedar.com. Changes in Significant Accounting Policies 4 RESTATED MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Prior to January 1, 2011, the Company prepared the consolidated financial statements in conformity with Canadian GAAP and provided a supplemental reconciliation to U.S. GAAP. Effective January 1, 2011, the Company adopted U.S. GAAP as the reporting standard for the consolidated financial statements. The consolidated interim unaudited financial statements for the three months ended March 31, 2011 and the three and six month periods ended June 30, 2011, including related notes, have therefore been prepared in accordance with U.S. GAAP. All comparative financial information contained in the consolidated interim financial statements has been recast to reflect the results as if they had been historically reported in accordance with U.S. GAAP. These adjustments resulted in an increase in deficit of $736,558, a decrease in share capital of $69,288, and an increase in contributed surplus of $805,846, at January 1, 2011. These differences are outlined in our restated annual audited consolidated financial statements for the year ended December 31, 2010 in Note 18. 5 RESTATED MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Recent Accounting Pronouncements Effective December 31, 2010, the Company adopted the provisions of FASB issued SFAS No. 168, The FASB Accounting Standards Codification ("Codification") and the Hierarchy of Generally Accepted Accounting Principles ("SFAS 168") - a replacement of FASB Statement No. 162, The Hierarchy of Generally Accepted Accounting Principles.Under the provisions of SFAS 168, the Codification will become the source of authoritative U.S. GAAP recognized by the FASB to be applied by nongovernmental entities. The rules and interpretive releases of the SEC under federal securities laws are also sources of authoritative GAAP for SEC registrants. On the effective date of SFAS 168, the Codification superseded all then-existing non-SEC accounting and reporting standards. All other non-grandfathered non-SEC accounting literature not included in the Codification will became non-authoritative.The adoption of this standard did not have a material effect on the Company’s consolidated financial statements. In the first quarter of 2011, the Company adopted Accounting Standards Codification (ASC) Subtopic 605-25, Revenue Recognition - Multiple-Element Arrangements (ASC Subtopic 605-25). ASC Subtopic 605-25 provides principles for allocation of consideration among multiple-elements in an arrangement, allowing more flexibility in identifying and accounting for revenue from separate deliverables under an arrangement. ASC Subtopic 605-25 introduces an estimated selling price method for allocating revenue to the elements of a bundled arrangement if vendor-specific objective evidence or third-party evidence of selling price is not available, and significantly expands related disclosure requirements. This standard is effective on a prospective basis for revenue arrangements entered into or materially modified in fiscal years beginning on or after June 15, 2010. The adoption of ASC Subtopic 605-25 did not have a material effect on our consolidated financial statements. In the first quarter of 2011, the Company adopted Accounting Standards Codification (ASC) Subtopic 605–28, Milestone Method of Revenue Recognition (ASC Subtopic 605-28). This standard provides guidance on defining a milestone and determining when it may be appropriate to apply the milestone method of revenue recognition for certain research and development transactions. Under this new standard, a company can recognize as revenue consideration that is contingent upon achievement of a milestone in the period in which it is achieved, only if the milestone meets all criteria to be considered substantive. This standard is effective for periods beginning after January 1, 2011. The adoption of this standard did not have a material effect on the Company’s consolidated financial statements. In the second quarter of 2011, the FASB issued ASU 2011-05, Comprehensive Income (Topic 220): Presentation of Comprehensive Income.ASU 2011-05 eliminates the option to present other comprehensive income in the statement of changes in equity and provides the option to present the components of net income and comprehensive income in either one combined financial statement or two consecutive financial statements. We currently present the components of comprehensive income in our Consolidated Statements of loss, comprehensive loss and deficit. The adoption of ASU 2011-05 did not affect our operating results, cash flows or financial position. RESULTS OF OPERATIONS For the three and six month periods ended June 30, 2011 and 2010: 6 RESTATED MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Revenue and Cost of Sales Total revenue for the three month period ended June 30, 2011 increased 20% to $2,698,747 compared to $2,255,513 in 2010.Total revenue for the six month period ended June 30, 2011 increased 36% to $5,169,307 compared to $3,804,992 in 2010. Revenues from product sales for the three month period ended June 30, 2011increased 27% to $2,691,623 compared to $2,112,424 in 2010.Revenues from product sales for the six month period ended June 30, 2011increased 34% to $4,714,079 compared to $3,514,958 in 2010. Clinicalproducts revenue for the three month period ended June 30, 2011 increased 9% to $2,158,230 compared to $1,985,675 in 2010.Clinical products revenue for the six month period ended June 30, 2011 increased 22% to $3,914,401 compared to $3,200,084 in 2010.A significant portion of the increase in revenue came from sales to O&D Biotech Co., a distributor who is making strong progress in the Chinese market with RAMP® products. Underperformance by domestic channel partners has been more than offset by our partners in China and other international territories. Sales of clinical products are variable based on the timing of orders from distributors and marketing partners. In the future the Company expects clinical products revenue to increase as newly launched products reach the market and distributors gain ground in new territories. Non-clinical products revenue (Biodefense and Vector products), for the three month period ended June 30, 2011 increased 321% to $533,393 compared to $126,749 in 2010.Non-clinical products revenue for the six month period ended June 30, 2011 increased 154% to $799,678 compared to $314,874 in 2010.The increase is primarily due to a significant sale to one customer during the period.Sales of Vector products are driven by a combination of weather patterns, seasonality and timing of orders from distributors that cause period over period fluctuations. In the future, the Company expects the sale of non-clinical products to continue to fluctuate at varying levels. Contract service fees and revenue from collaborative research arrangements for the three month period ended June 30, 2011 decreased 95% to $7,124 compared to $143,089 for 2010.Contract service fees and revenue from collaborative research arrangements for the six month period ended June 30, 2011 increased 57% to $455,228 compared to $290,034 for 2010. The change in the six month period ended June 30, 2011 is primarily due to the termination of a project agreement as further development was suspended pending changes to requirements by the U.S. FDA. Upon termination, the Company recognized the remaining revenue under the contract to offset costs incurred in accordance with the agreement.Variability in contract service fees is due to the timing and performance of services required to recognize service revenue from the Company’s collaborations.In the future, the Company expects decreases in contract service revenue as a result of the termination of projects during the period and the fact no projects are currently ongoing. Cost of sales for the three month period ended June 30, 2011decreased 7% to $1,783,205 compared to $1,919,838 in 2010. Cost of sales for the six month period ended June 30, 2011increased 18% to $3,781,091 compared to $3,043,600 in 2010.During the same periods,product sales increased 28% and 34% respectively. Cost of product sales includes direct manufacturing labour costs, direct materials costs, royalties, inventory provisions for obsolescence and scrap, allocated overhead including depreciation and stock-based compensation related to the granting of stock options to employees engaged in manufacturing activities. 7 RESTATED MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Overall gross margin from product sales for the three month period ended June 30, 2011is 34% as compared to 9% in 2010. Overall gross margin from product sales for the six month period ended June 30, 2011is 20% as compared to 9% in 2010.The increase in the margin is due to increases in sales volumes which absorb more manufacturing overhead, continued labour cost improvements, changes in sales mix to higher gross margin items, offset by increasing material and overhead costs.The level of gross margins realized in the future will depend on product pricing, sales volume, sales mix, and manufacturing cost efficiencies. Expenses Overall, expenses in the three months ended June 30, 2011, have decreased 28% to $1,520,716 from $2,123,585 in the same period in 2010. Expenses in the six months ended June 30, 2011, have decreased 32% to $3,319,517 from $4,871,200 in the same period in 2010.The decreases in 2011 over the same periods in 2010 is primarily due to the strategic realignment of resources and company-wide cost cutting measures that began in 2010. Research and development expenditures for the three month period ended June 30, 2011decreased 45% to $634,855 compared to $1,148,239 in 2010. Research and development expenditures for the six month period ended June 30, 2011decreased 51% to $1,291,051 compared to $2,641,873 in 2010.The decrease in research and development expenses in the three month period arises primarily from a reduction in payroll and associated costs of $318,000. In addition there was an overall decrease in the costs of development projects of $63,000 of materials and supplies, $71,000 in professional fees, and $13,000 in other administrative costs all attributed to fewer projects being undertaken.In the future, the Company expects fluctuations in research and development expenditures as a result of the size and number of projects in development and the timing of clinical trial activities. General and administrative expenditures for the three month period ended June 30, 2011decreased 10% to $616,563 from $681,020 in 2010.General and administrative expenditures for the six month period ended June 30, 2011decreased 7% to $1,455,288 from $1,566,004 in 2010. The decrease in general and administrative costs in the three month period arises primarily from decreases in payroll and associated costs of $74,000. In addition there were savings in audit fees of $13,000 as well as incremental cost savings in various administrative expenses due to the reduced staff requirements of $14,000. The Company expects general and administrative expenses to remain constant or increase in the future. Marketing and business development expenditures for the three month period ended June 30, 2011decreased 8% to $269,298 compared to $294,326 in 2010. Marketing and business development expenditures for the six month period ended June 30, 2011decreased 14% to $573,178 compared to $663,323 in 2010. The decrease in sales and marketing costs arises primarily from decreases in payroll and associated costs of $38,000 and reduction in administrative expenses of $12,000.This decrease was offset by an increase in promotional and travel expenses of $20,000.In the future, the Company expects fluctuations in sales and marketing expenditures as a result of targeted business development activities to expand partnership opportunities into new international territories. 8 RESTATED MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Other Income/Expenses For the three month period ended June 30, 2011, interest expense amounted to $199,668 compared to $213,331 in 2010.For the six month period ended June 30, 2011, interest expense amounted to $398,961 compared to $414,830 in 2010.This interest expense is primarily related to the interest portion of the repayable leasehold improvement allowance on the facility lease agreement. During the three month period ended June 30, 2011, the company earned interest income of $4,570 compared to $762 in 2010.During the six month period ended June 30, 2011, the company earned interest income of $10,390 compared to $1,500 in 2010.The interest earned is primarily from the cash equivalents and restricted funds invested in secured investment vehicles.The variation in interest earned is due to fluctuations in the interest rate, the amount of and terms of investments from time to time. During the three month period ended June 30, 2011, the company realized a foreign exchange gain of $3,143 compared to a foreign exchange gain of $36,878 in 2010.During the six month period ended June 30, 2011, the company realized a foreign exchange loss of $66,074 compared to $5,014 in 2010.Foreign exchange gains and losses are largely due to U.S. dollar balances of cash and cash equivalents, accounts receivable and accounts payable affected by the fluctuations in the value of the U.S. dollar as compared to the Canadian dollar. The Company uses the exchange rate posted on the Bank of Canada website for the last business day of each month.The exchange rate as at June 30, 2011 was $0.9645 U.S. per CDN dollar [June 30, 2010 - $1.000, December 31, 2010 - $1.005]. Loss For the three month period ended June 30, 2011, the Company reported a loss of $797,129 or $0.02 per share, compared to a loss of $1,963,601 or $0.08 per share in 2010.For the six month period ended June 30, 2011, the Company reported a loss of $2,385,946 or $0.06 per share, compared to a loss of $4,692,431 or $0.18 per share in 2010. The decrease in the loss for the three months ended June 30, 2011 is attributed to the increase in product sales, improved gross margins due to the sales mix during the period, and lower operating costs across all departments. 9 RESTATED MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS SUMMARY OF QUARTERLY RESULTS The table below sets forth selected data derived from the Company’s audited and unaudited consolidated financial statements prepared in accordance with U.S. GAAP for the eight quarters ended June 30, 2011. Q2 Q1 Q4 Q3 Q2 Q1 Q4 Q3 $ Restated Restated Restated Restated Restated Restated Product Revenue Cost of Sales Gross Profit (Loss) Gross Margin on Product Sales 34
